Adams, J.
In the foregoing instruction the jury was told in substance that there was no sale unless the lots were offered both separately and publicly. While this is correct as an abstract-proposition, we think that under the circumstances it must have had a tendency to "mislead the jury. The tax deed introduced in evidence showed upon its face that the lot in question was offered separately. Parol evidence, however, was admitted tending to show that it was not offered separately. The question as to whether it was or was not offered separately, should not have been submitted in the manner in which it was. It is true the jury was told in another part of the charge that the deed was conclusive evidence that the manner in which the sale was conducted was in all respects as the law directs. Still, as parol evidence was allowed to go to the jury that the lot was not offered separately, they should have been instructed either that the deed was conclusive that it was offered separately, or that there was no question before them on that point. As it was the jury was required to determine the effect of the deed.
Reversed.